DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 1-20 is not described in any of the prior-filed applications listed above to provide adequate support in the manner provide by 35 U.S.C. 112(a). Accordingly, claims 1-20 are not entitles to the benefit of the prior applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1-20 are given the benefit of the prior-filed application no. PCT/US19/041720, with a filing date of 07/12/2019

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 03/31/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color; specifically, Fig. 22A and Fig. 26A. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not appear to describe the subject matter of the currently filed claims. Additionally, the abstract contains phrases which can be implied; specifically, line 3 “image data may be obtained…”, line 7 “techniques may be employed…”, line 8 “vehicle may change…”, and line 9 “model may be updated…”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On pages 50-52 of the instant specification, the numbering of the paragraphs goes from [0200], which begins on pg. 49, subsequently to [00100], which begins on pg. 50, continues with the numbering of [00101]-[00107] from pgs. 50-52, and resumes the previous numbering with [0201] on pg. 52
Appropriate correction is required.

Claim Objections
Claims 4, 14, and 19 are objected to because of the following informalities:
Claim 4 line 3, claim 14 line 3, and claim 19 line 4 “a distances between” should read “a distance between”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 16, the phrase “determining that the first object has changed” is unclear and renders the claims indefinite. It is unclear what is meant by the phrase “the first object has changed”; specifically, it is unclear whether an aspect or feature of the first object is changing, if the entire first object is changing but is still considered the first object, if the first object is changing to a different object, etc. Therefore, the claims are rendered indefinite. Par. [0210]-[0211] of the instant specification describes the processor receiving image data associated with an intersection and starting a timer when a traffic signal/light changes. For the purposes of examination, Examiner is interpreting the above mentioned phrase to mean “determining that a parameter associated with the first object has changed”.
	Claims 2-10, claims 12-15, and claims 17-20 are rejected based on rejected base claim 1, claim 11, and claim 16, respectively, for the same rationale as recited above.
Regarding claims 4, 14, and 19, and claims 5, 15, and 20 the term “an issue” is unclear and renders the claims indefinite. It is unclear whether the “issue” refers to the same “issue” recited previously in the claims, or to a different “issue”. Therefore, the claims are rendered indefinite.
Regarding claim 6, the term “a change of the first object” is unclear and renders the claim indefinite. It is unclear whether the “change of the first object” refers to the same “change of the first object” recited in claim 1, or to a different “change in the first object”. Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 line 3, claim 11 line 7, and claim 16 line 5 “identifying a first object” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement)
Claim 1 line 4, claim 11 line 8, and claim 16 line 6 “determining that the first object has changed” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement)
Claim 1 lines 5-6, claim 11 lines 9-10, and claim 16 lines 7-8 “determining that an issue exists when a parameter…does not change” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgment) and certain methods of organizing human activity (following rules or instructions)
Claim 2 line 2, claim 12 line 7, and claim 17 line 3 “identifying a second object” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement)
Claim 2 lines 3-4, claim 12 lines 3-4, and claim 17 lines 4-5 “determining that the issue exists…when a parameter…does not change based on the change of the first object” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgment) and certain methods of organizing human activity (following rules or instructions)
Claim 4 lines 2-4, claim 14 lines 2-4, and claim 19 lines 3-5 “determining that an issue exists…when the traffic light changes…and a distances…does not increase” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgment) and certain methods of organizing human activity (following rules or instructions)
Claim 5 lines 2-3, claim 14 lines 2-3, and claim 19 lines 3-4 “determining that an issue exists…when the traffic light changes…and an acceleration…does not change” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgment) and certain methods of organizing human activity (following rules or instructions)
Claim 8 lines 3-4 “determining that the issue exists when the sensor data…exceeds a threshold” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement) and certain methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are a processor, a memory, “receiving image data from a sensor”, “receiving sensor data”, and “providing a notification to a user”. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The processor and memory are invoked merely as a tool to perform the existing process, and use of a computer in its ordinary capacity or simply adding general purpose computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (MPEP 2106.5(f)). The elements “receiving image data from a sensor” and “receiving sensor data” amount to mere data gathering which has ben found by the courts to be insignificant extra-solution activity, and the element “providing a notification to a user” does not impose meaningful limits on the claim such that it is only nominally or tangentially related to the invention of determining if an issue exists with a second vehicle based on its response to environmental parameters and on parameters of a first vehicle (MPEP 2106.05(g)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception as explained above. Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional devices and activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)). The additional elements do not impose meaningful limitations of the claims beyond generally linking the use of the judicial exception to a particular technological environment.

Based on the above analysis, claims 1-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5, 8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. (US 9,558,659 B1).
Regarding claim 1, Silver discloses “A method comprising: receiving image data from a sensor of a first vehicle (Col. 1 lines 18-20 teaches the vehicle perceives and interprets its surroundings using cameras); identifying a first object based on the image data (Col. 1 lines 45-47 teaches identifying one or more traffic control factors (objects) relating to a first vehicle); determining that the first object has changed; and determining that an issue exists when a parameter corresponding to a change of the first object does not change (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 (first object) is currently showing a red light and determines vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (first object changes) and vehicle 520 remains stationary for some predetermined length of time (a parameter (movement of vehicle 520) corresponding to a change of the first object does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists))”.
Regarding claim 2, Silver discloses all the limitations of claim 1 above, and further discloses “identifying a second object based on the image data (Col. 3 lines 15-17 teaches autonomous vehicle detects a stationary vehicle (second object) using data from a camera); and determining that the issue exists with the second object when a parameter associated with the second object does not change based on the change of the first object (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 (first object) is currently showing a red light and determines vehicle 520 (second object)to be in a short-term stationary state, but when traffic light 536 turns green (first object changes) and vehicle 520 remains stationary for some predetermined length of time (a parameter associated with the second object (movement of vehicle 520) corresponding to a change of the first object does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second object))”.
Regarding claim 3, Silver discloses all the limitations of claim 2 above, and further discloses “wherein the first object is a traffic light and the second object is a second vehicle (Fig. 6 traffic light 536 (first object), vehicle 520 (second object))”.
Regarding claim 5, Silver discloses all the limitations of claim 3 above, and further discloses “determining that an issue exists with the second vehicle when the traffic light changes from red to green and an acceleration of the second vehicle does not change (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 is currently showing a red light and determines (second) vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (changes from red to green) and vehicle 520 remains stationary for some predetermined length of time (acceleration of second vehicle does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second vehicle))”.
Regarding claim 8, Silver discloses all the limitations of claim 1 above, and further discloses “receiving sensor data from a second sensor of the first vehicle; and determining that the issue exists when the sensor data from the second sensor exceeds a threshold (Col. 2 lines 6-13 teaches detecting, by one or more computing devices (second sensor), that a (second) vehicle has remained stationary for a predetermined period of time; and changing the determination for the (second) vehicle from the first stationary state to the second stationary state (determines issue exists) based on the (second) vehicle having remained stationary for the predetermined period of time (sensor data exceeds threshold))”.
Regarding claim 10, Silver discloses all the limitations of claim 1 above, and further discloses “wherein the first object is a traffic light (Fig. 6 traffic light 536)”.
Regarding claim 11, Silver discloses “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Col. 4 lines 26-34 teaches one or more computing devices containing one or more processors and memory, where the memory stores information accessible by the processor(s) including instructions that are executed by the processor(s)), the method comprising: receiving image data from a sensor of a first vehicle (Col. 1 lines 18-20 teaches the vehicle perceives and interprets its surroundings using cameras); identifying a first object based on the image data (Col. 1 lines 45-47 teaches identifying one or more traffic control factors (objects) relating to a first vehicle); determining that the first object has changed; and determining that an issue exists when a parameter corresponding to a change of the first object does not change (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 (first object) is currently showing a red light and determines vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (first object changes) and vehicle 520 remains stationary for some predetermined length of time (a parameter (movement of vehicle 520) corresponding to a change of the first object does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists))”.
Regarding claim 12, Silver discloses all the limitations of claim 11 above, and further discloses “identifying a second object based on the image data (Col. 3 lines 15-17 teaches autonomous vehicle detects a stationary vehicle (second object) using data from a camera); and determining that the issue exists with the second object when a parameter associated with the second object does not change based on the change of the first object (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 (first object) is currently showing a red light and determines vehicle 520 (second object)to be in a short-term stationary state, but when traffic light 536 turns green (first object changes) and vehicle 520 remains stationary for some predetermined length of time (a parameter associated with the second object (movement of vehicle 520) corresponding to a change of the first object does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second object))”.
Regarding claim 13, Silver discloses all the limitations of claim 12 above, and further discloses “wherein the first object is a traffic light and the second object is a second vehicle (Fig. 6 traffic light 536 (first object), vehicle 520 (second object))”.
Regarding claim 15, Silver discloses all the limitations of claim 13 above, and further discloses “determining that an issue exists with the second vehicle when the traffic light changes from red to green and an acceleration of the second vehicle does not change (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 is currently showing a red light and determines (second) vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (changes from red to green) and vehicle 520 remains stationary for some predetermined length of time (acceleration of second vehicle does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second vehicle))”.
Regarding claim 16, Silver discloses “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Col. 2 lines 29-33 teaches non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, cause the processor to perform a method), the method comprising: receiving image data from a sensor of a first vehicle (Col. 1 lines 18-20 teaches the vehicle perceives and interprets its surroundings using cameras); identifying a first object based on the image data (Col. 1 lines 45-47 teaches identifying one or more traffic control factors (objects) relating to a first vehicle); determining that the first object has changed; and determining that an issue exists when a parameter corresponding to a change of the first object does not change (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 (first object) is currently showing a red light and determines vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (first object changes) and vehicle 520 remains stationary for some predetermined length of time (a parameter (movement of vehicle 520) corresponding to a change of the first object does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists))”.
Regarding claim 17, Silver discloses all the limitations of claim 16 above, and further discloses “wherein the method further includes: identifying a second object based on the image data (Col. 3 lines 15-17 teaches autonomous vehicle detects a stationary vehicle (second object) using data from a camera); and determining that the issue exists with the second object when a parameter associated with the second object does not change based on the change of the first object (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 (first object) is currently showing a red light and determines vehicle 520 (second object)to be in a short-term stationary state, but when traffic light 536 turns green (first object changes) and vehicle 520 remains stationary for some predetermined length of time (a parameter associated with the second object (movement of vehicle 520) corresponding to a change of the first object does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second object))”.
Regarding claim 18, Silver discloses all the limitations of claim 17 above, and further discloses “wherein the first object is a traffic light and the second object is a second vehicle (Fig. 6 traffic light 536 (first object), vehicle 520 (second object))”.
Regarding claim 20, Silver discloses all the limitations of claim 18 above, and further discloses “wherein the method further includes: determining that an issue exists with the second vehicle when the traffic light changes from red to green and an acceleration of the second vehicle does not change (Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 is currently showing a red light and determines (second) vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (changes from red to green) and vehicle 520 remains stationary for some predetermined length of time (acceleration of second vehicle does not change), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second vehicle))”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 9,558,659 B1) in view of Neubecker et al. (US 2017/0243481 A1).
Regarding claim 4, Silver teaches all the limitations of claim 3 above, and further teaches “determining that an issue exists with the second vehicle when the traffic light changes from red to green and a [parameter of] the second vehicle does not increase (Silver, Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 is currently showing a red light and determines (second) vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (changes from red to green) and vehicle 520 remains stationary for some predetermined length of time (parameter of second vehicle does not increase), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second vehicle))”. However, Silver does not explicitly teach determining an issue exists with the second vehicle when “a distances between the first vehicle and the second vehicle does not increase”.
	From the same field of endeavor, Neubecker teaches determining an issue exists with the second vehicle when “a distances between the first vehicle and the second vehicle does not increase (Par. [0055] lines 1-2 teaches a vehicle determining that it is stopped at a light; Par. [0058] lines 1-2 and 7-9 teaches when the light turns green, the process determines if the vehicle (second vehicle) immediately in front of the present vehicle (first vehicle) is moving (i.e., if the distance between the first and second vehicle is increasing); Par. [0060] lines 1-3 teaches vehicles can alert other vehicles to a light change if the other vehicles are failing to move upon a light change (e.g., the first vehicle determines an issue exists with the second vehicle and provides an alert to the second vehicle when a light change from red to green has occurred and the second vehicle has not moved and the distance between the first and second vehicle has not increased))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Silver to incorporate the teachings of Neubecker to determine an issue exists with the second vehicle as taught by Silver when a distance between the first vehicle and the second vehicle does not increase when a traffic light changes to green as taught by Neubecker.
	The motivation for doing so would be allow for notification of a distracted driver (Neubecker, Par. [0060] lines 4-5).
Regarding claim 7, Silver teaches all the limitations of claim 1 above, however Silver does not explicitly teach “wherein the first vehicle is static”.
	From the same field of endeavor, Silver teaches “wherein the first vehicle is static (Par. [0055] lines 1-2 teaches a vehicle determining that it is stopped at a light)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Silver to incorporate the teachings of Neubecker to have the first vehicle taught by Silver be stationary as taught by Neubecker.
	The motivation for doing so would be so that the vehicle can notify a distracted driver when a traffic light changes while waiting at a traffic light (Neubecker, Par. [0060] lines 1-5).
Regarding claim 14, Silver teaches all the limitations of claim 13 above, and further teaches “determining that an issue exists with the second vehicle when the traffic light changes from red to green and a [parameter of] the second vehicle does not increase (Silver, Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 is currently showing a red light and determines (second) vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (changes from red to green) and vehicle 520 remains stationary for some predetermined length of time (parameter of second vehicle does not increase), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second vehicle))”. However, Silver does not explicitly teach determining an issue exists with the second vehicle when “a distances between the first vehicle and the second vehicle does not increase”.
	From the same field of endeavor, Neubecker teaches determining an issue exists with the second vehicle when “a distances between the first vehicle and the second vehicle does not increase (Par. [0055] lines 1-2 teaches a vehicle determining that it is stopped at a light; Par. [0058] lines 1-2 and 7-9 teaches when the light turns green, the process determines if the vehicle (second vehicle) immediately in front of the present vehicle (first vehicle) is moving (i.e., if the distance between the first and second vehicle is increasing); Par. [0060] lines 1-3 teaches vehicles can alert other vehicles to a light change if the other vehicles are failing to move upon a light change (e.g., the first vehicle determines an issue exists with the second vehicle and provides an alert to the second vehicle when a light change from red to green has occurred and the second vehicle has not moved and the distance between the first and second vehicle has not increased))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Silver to incorporate the teachings of Neubecker to determine an issue exists with the second vehicle as taught by Silver when a distance between the first vehicle and the second vehicle does not increase when a traffic light changes to green as taught by Neubecker.
	The motivation for doing so would be allow for notification of a distracted driver (Neubecker, Par. [0060] lines 4-5).
Regarding claim 19, Silver teaches all the limitations of claim 18 above, and further teaches “wherein the method further includes: determining that an issue exists with the second vehicle when the traffic light changes from red to green and a [parameter of] the second vehicle does not increase (Silver, Col. 9 lines 58-67 teaches autonomous vehicle 100 detects that traffic light 536 is currently showing a red light and determines (second) vehicle 520 to be in a short-term stationary state, but when traffic light 536 turns green (changes from red to green) and vehicle 520 remains stationary for some predetermined length of time (parameter of second vehicle does not increase), autonomous vehicle 100 updates the designation of vehicle 520 to a long-term stationary state (determines an issue exists with the second vehicle))”. However, Silver does not explicitly teach determining an issue exists with the second vehicle when “a distances between the first vehicle and the second vehicle does not increase”.
	From the same field of endeavor, Neubecker teaches determining an issue exists with the second vehicle when “a distances between the first vehicle and the second vehicle does not increase (Par. [0055] lines 1-2 teaches a vehicle determining that it is stopped at a light; Par. [0058] lines 1-2 and 7-9 teaches when the light turns green, the process determines if the vehicle (second vehicle) immediately in front of the present vehicle (first vehicle) is moving (i.e., if the distance between the first and second vehicle is increasing); Par. [0060] lines 1-3 teaches vehicles can alert other vehicles to a light change if the other vehicles are failing to move upon a light change (e.g., the first vehicle determines an issue exists with the second vehicle and provides an alert to the second vehicle when a light change from red to green has occurred and the second vehicle has not moved and the distance between the first and second vehicle has not increased))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Silver to incorporate the teachings of Neubecker to determine an issue exists with the second vehicle as taught by Silver when a distance between the first vehicle and the second vehicle does not increase when a traffic light changes to green as taught by Neubecker.
	The motivation for doing so would be allow for notification of a distracted driver (Neubecker, Par. [0060] lines 4-5).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 9,558,659 B1) in view of Salomonsson et al. (US 2016/0232414 A1).
Regarding claim 6, Silver teaches all the limitations of claim 1 above, however Silver does not explicitly teach “wherein the parameter corresponding to a change of the first object is an acceleration of the first vehicle”.
	From the same field of endeavor, Salomonsson teaches “wherein the parameter corresponding to a change of the first object is an acceleration of the first vehicle (Par. [0015] lines 8-18 teaches the system determines when the equipped vehicle (first vehicle) is at a traffic light (first object) and when another vehicle is ahead of the equipped vehicle, and when the light changes from red to green (first object changes) and the leading vehicle moves a threshold distance and the equipped vehicle is not moving (i.e., the acceleration is not changed when a first object changes), the system generates an alert signal (determines an issue exists))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Silver to incorporate the teachings o Salomonsson to have the parameter corresponding to the change of the first object taught by Silver be an acceleration of the first vehicle as taught by Salomonsson.
	The motivation for doing so would be in order to notify inattentive drivers when the traffic light turns to green and when the vehicles ahead of the driver have proceeded into the intersection (Salomonsson, Par. [0014] lines 8-13).
Regarding claim 9, Silver teaches all the limitations of claim 1 above, however Silver does not explicitly teach “providing a notification to a user of the first vehicle based on the determination that the issue exists”.
	From the same field of endeavor, Salomonsson teaches “providing a notification to a user of the first vehicle based on the determination that the issue exists (Par. [0015] lines 8-18 teaches the system determines when the equipped vehicle (first vehicle) is at a traffic light (first object) and when another vehicle is ahead of the equipped vehicle, and when the light changes from red to green (first object changes) and the leading vehicle moves a threshold distance and the equipped vehicle is not moving (i.e., determines an issue exists), the system generates an alert signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Silver to incorporate the teachings of Salomonsson to include in the method taught by Silver providing a notification to the vehicle user when an issue is determined to exist as taught by Salomonsson.
	The motivation for doing so would be prevent the driver from being slow to start moving when a traffic signal changes to a green light due to inattention (Salomonsson, Par. [0014] lines 11-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665